DETAILED ACTION
This Action is responsive to the communication filed on 10/27/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2019/0012031).

Regarding claim 1, Kim (see, e.g., FIG. 1, FIG. 4) discloses a display device, comprising: 
a display panel 100 including a display area 30 and a bending region 50 (Para 0022); 
wherein the display panel 100 includes: 
a light emitting diode 400 disposed in the display area 30 (Para 0027);
an encapsulation layer 451 encapsulating the light emitting diode 400 (Para 0027, Para 0028); 
a light-control pattern 452, 453 disposed on the encapsulation layer 451, the light-control pattern 452, 453 including a passivation layer 453 and a flattening layer 452, wherein the flattening layer 452 extends from the display area 30 to the bending region 50 (Para 0027, Para 0028, Para 0061, Para 0062); and 
a bending protection layer 452, 453 disposed in the bending region 50, the bending protection layer 452, 453 is composed of portion of the flattening layer 452 in the bending region 50 (Para 0027, Para 0028, Para 0061, Para 0062).

Regarding claim 9, Kim (see, e.g., FIG. 1, FIG. 4) teaches that the bending protection layer 452, 453 is an uppermost layer in the bending region 50 (Para 0027, Para 0028).

Allowable Subject Matter
Claims 11-20 are allowed.
Claims 2-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO B CRITE/Examiner, Art Unit 2817
                                                                                                                                                                                                /Marcos D. Pizarro/Primary Examiner, Art Unit 2814